NOTICE OF ALLOWABILITY

Claims 1, 3-5, 7-13, and 15-21 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3-5, 7-13, and 15-17 were previously rejected under 35 U.S.C. 103 as being unpatentable over Sherman et al. (US 2011/0134634) in view of Takazi et al. (US 2016/0343970), with Erdogan-Haug et al. (US 2018/0126706) cited as an evidentiary reference.  
Sherman was cited as teaching a viscoelastic layer comprising a stretch releasable pressure sensitive adhesive (PSA) layer (p. 13, [0147].  The viscoelastic layer is employed in flexible optical devices (p. 17, [0190]; Fig, 15a, 15b).  The PSA may include additives such as plasticizers in addition to a PSA (p. 13, [0150]).  Takazi was cited as teaching a sealing film comprising a flexible adhesive layer.  The adhesive layer comprises an elastomer resin (p. 5-6, [0081]) and a plasticizer such as polyisobutylene, hydrogenated polyisobutene, and hydrogenated polyisoprene (p. 11, [0153]).  The previous rejection concluded that it would have been obvious to select Takazi’s plasticizers for use in Sherman’s PSA based on their recognized suitability for use in this capacity.
Sherman was further cited as teaching that the PSA includes a crosslinked silicone-based elastomer (p. 13, [0148]; p. 12, [0138]).  Sherman’s examples were cited as teaching the use of a PSA identical to the silicone elastomer described by Erdogan-Haug as having the claimed physical properties (see Sherman at p. 23, [0267]; p. 21, [0241]-[0242] and Erdogan-Haug at p. 4, [0039]; p. 5, [0045]-[0046]; and p. 8, [0077]).  
Independent Claims 1, 5, and 13 have been amended to further specify that the adhesive composition present in the claimed assembly layer is “olefin-based”.  A person of ordinary skill in the art would understand that an “olefin-based” material would include an olefin or polyolefin as the main or majority component.  The polyolefin cited in the previous rejection under 35 U.S.C. 103 is used by the prior art as a plasticizer additive.  Sherman does not suggest an amount in which to include such an additive; however, Takazi suggests using a polyolefin plasticizer in amounts of 40 parts by weight or less per 100 parts of elastomer resin (p. 11, [0153]).  This would suggest including Takazi’s polyolefin plasticizer in amounts of approximately 29 wt% or less relative to Sherman’s silicone elastomer PSA.  One of ordinary skill in the art would not consider a composition comprising 29 wt% or less of a polyolefin to be “olefin-based” as required by the amended claims.
Even if one of ordinary skill in the art were motivated to include a majority of a polyolefin in Sherman’s silicone elastomer PSA, there is no reasonable expectation that the claimed physical properties would be present in the resulting composition.  Erdogan-Haug demonstrates that the claimed properties are associated with a silicone elastomer similar to that of Sherman; Erdogan-Haug does not indicate that the same properties would be present in compositions including the silicone elastomer as only a minor component.  
The previous rejection of Claims 1, 3-5, 7-13, and 15-17 under 35 U.S.C. 103 has been withdrawn for the reasons discussed above.  A thorough search of the remaining prior art revealed no other reference or combination of references which would fairly teach, suggest, or otherwise motivate one of ordinary skill in the art to arrive at the claimed invention.  Therefore, Claims 1, 3-5, 7-13, and 15-17 and newly presented Claims 18-21  are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762